Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-11, drawn to a system for wirelessly transmitting and receiving safety information, the system comprising: a first slave controller generating a second safety information by using sensing data obtained from a control target; a master controller receiving the second safety information through a wireless channel when the first slave controller operates normally; and a second slave controller receiving the second safety information from the first slave controller when an error occurs in the first slave controller and transmitting the second safety information, received from the first slave controller, to the master controller through the wireless channel, classified in G05B2219/2231.
II. Claim 12-20, drawn to a method of wirelessly transmitting and receiving safety information, the method comprising: obtaining, by a first slave controller, a second sensing data from a control target; generating, by the first slave controller, a second safety information by comparing the second sensing data with a predetermined reference range; and transmitting the second safety information to a master controller through a wireless channel, wherein the first slave controller transmits the second safety information to a master controller through a wireless channel when the first slave controller operates normally, and a second slave controller transmits the second safety information on behalf of the first slave controller to the master controller through the , classified in G05B19/0428.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process such as, converting, by an analog-to-digital converter of a microcontroller of the first slave controller, the first sensing data into the digital data and converting, by a processing unit of the microcontroller, the digital data into a communication packet based on the wireless channel to generate the first safety information.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; 
	(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Kisuk Lee on 1/26/22 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Sean Shechtman/           Primary Examiner, Art Unit 2896